DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figs 1-2 should have labeled text or description of the system/device or item relative with reference character (s) shown in the figure with the unlabeled boxes. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Both references characters 11 [see Fig. 1 and 2] and 12 in Fig. 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 recites the limitation "the low power isolated DC-DC converter" in line 1 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the third converter unit" in line 2 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the vehicle" in line 1 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the low power isolated DC-DC converter being a flyback converter configured to operate as a transformer” is indefinite and not understood how the flyback converter is configured to operate to a transformer which is an element for AC-AC conversion. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee Sank Hyeok, hereinafter “Lee” (KR20160049334).
Regarding claims 1 and 15, Lee, discloses a converter system [see Fig. 1] for transferring power, comprising: 
a first converter unit [see 60a],   
a second converter unit [see 60b], and 
a control unit [see 70], 
the first converter unit [see 60a] and the second converter unit [see 60b] being connected in parallel [see connections of 60a and 60b in Fig.  1 which is shown connected in parallel between a low-voltage source” VL” 11 and a high-voltage source “VH” 12], 
the first converter unit [see 60a] being connected to a high voltage system [see 12] via a first series switch unit [see switch 66 and 66a now shown but discloses can be individually provided in each of the DC-DC converters units 60a, 60b, 60c and 60d, and see page 4, paragraphs 7-10] and the second converter unit [see 60b] being connected to the high voltage system [see 12] via a second series switch unit [see switch 66 and 66a now shown but discloses can be individually provided in each of the DC-DC converters units 60a, 60b, 60c and 60d, and see page 4, paragraphs 7-10]  
the first converter unit [see 60a] being connected to a low voltage system [see 11] via a third series switch unit [see 65a] and the second converter unit [see 60b] being connected to the low voltage system [see 11] via a fourth series switch unit [see 65b], and 
the control unit [see 70] being configured to disconnect the first series switch unit and the high voltage system in case of a failure in the first converter unit or to disconnect the second series switch unit and the high voltage system in case of a failure in the second converter unit [such that the phase switches 65a, 65b, 65c and 65d serve to cuff off the connection between the low-voltage power source/system 11 and the converter unit in case of failure of the converter unit, see page 4, paragraphs 7-10] The phase switch 66 serves to block the connection between the high-voltage power source/system 12 and the converter in the event of a failure of the converter, see page 4, paragraphs 7-10].
Regarding claim 9, Lee in [Fig. 1], discloses the converter system according to claim 1, the control unit [see 70] comprising a separate digital signal processor for each of the first and second converter units or a single microcontroller [see 70 in Fig. 1] to control them together [see page 4, the last paragraph].  
Regarding claim 10, Lee in [Fig. 1], discloses the converter system according to claim 1, the control unit [see 70] being configured to operate the third converter unit [see 60c], even if the first converter unit [see 60a] and the second converter unit [see 60b] are turned off [see pages 4 and 5].
Regarding claim 11, Lee in [Fig. 1], discloses the converter system according to claim 1, the first converter unit [see 60a] and the second converter unit [see 60b] being configured to transfer power from the low voltage system [see 11] to the high voltage system [see 12]. See pages 4 and 5.   
Regarding claim 12, Lee in [Fig. 1], discloses the converter system according to claim 11, the first converter unit [see 60a] and the second converter unit [see 60b] comprising a dual active bridge unit [e.g. bi-directional converter corresponds to the dual active bridge unit as claimed, see page 3] or a phase shift unit.  
Regarding claim 13, Lee discloses a vehicle [see page 1, paragraphs 1-3], comprising the converter system according to claim 1, the vehicle being an electric vehicle [e.g. page 1, paragraphs 1-3].  
Regarding claim 14, Lee in [Fig. 1], discloses the vehicle according to claim 13, the converter system being configured to operate a third converter unit [see 60c] in a key-off state [pages 1-2].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Sank Hyeok, hereinafter “Lee” (KR20160049334).
Regarding claim 2, Lee in [Fig. 1], discloses he converter system according to claim 1, further comprising a third converter unit [see 60c], the third converter [see 60c] unit being connected to each of the first [see 60a] and the second converter units [see 60b] in parallel [see Fig. 1], except for the third converter unit [see 60c] being connected to each of the high voltage system [see 12] and the low voltage system [see 11] directly.  
However, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to remove the switches 65c and 66c [see page 4, paragraphs 7-10] within the third converter unit [see 60c] as taught by Lee, since it has been held that omission of an element and its function in combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karslson, 136 USPQ 184 and further reduce weight of the converter system and cost. By removing the switches 65c and 66c the third converter unit 60c would be connected to each of the high voltage system 12 and low voltage system 11 directly as claimed. 
Regarding claim 3, Lee in [Fig. 1], discloses the converter system according to claim 2, the third converter unit [see 60c] comprising a low power isolated DC-DC converter [see page 3 and the paragraph 5].  
Regarding claims 5 and 6, Lee discloses the converter system according to claim 1, except for the first , second, third and fourth series switch unit comprising a power semiconductor switch element.
However, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the first, second, third and fourth series switch unit as taught by Lee by fabricating the respective switches comprising a power semiconductor switch element in order to provide complexity with the other power semiconductor switch elements, e.g. MOSFET [see 63a, 63b, 63c see page 4] used in the system. 


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Sank Hyeok, hereinafter “Lee” (KR20160049334) and in view of Kolar et al. (US 2016/0261205). 

Regarding claim 4, Lee discloses the converter system according to claim 2, except for the low power isolated DC-DC converter being a flyback converter configured to operate as a transformer.  
However, Kolar et al. in [Fig. 4], discloses a third power conversion unit [see converter cells 1  sub 1-N] connected in parallel with the first and second power conversion units, wherein the third power conversion unit is a low power isolated DC-DC converter being a flyback converter configured to operate as a transformer [see 0204 and 0231].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the third conversion unit as taught by Lee with the flyback converter topology as taught by Kolar et al. in order to reduce cost of the converter system compared to other converters that require more components and complexity. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Sank Hyeok, Hereinafter “Lee” (KR20160049334) and in view of Cui Zengliang, Hereinafter “Cui” (CN 207150430). 
Regarding claim 7, Lee discloses the converter system according to claim 1, except the first series switch unit and/or the second series switch unit further comprising a precharging resistor and a semiconductor switch.  
However, Cui in [Fig. 1], discloses a first series switch unit and/or the second series switch unit further comprising a precharging resistor [see RO] and a semiconductor switch [see thyristor, VT1 which a type of semiconductor switch, see page 2, paragraph 4].  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the invention to modify the first series switch unit and/or second series switch unit as taught by Lee with adding a precharging resistor in parallel with a semiconductor switch as taught by    in order to prevent the convert system from being affected by power surges. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Sank Hyeok, Hereinafter “Lee” (KR20160049334) and in view of Shim et al. (US 2022/0166332).
Regarding claim 8, Lee discloses the converter system according to claim 1, except for the third series switch unit and/or fourth series switch unit comprising two switch elements arranged in a back-to-back position.  
However, Shim et al. in [Fig. 1], discloses a third series switch unit and/or fourth series switch unit comprising two switches arranged in a back to back position [see Q_BtB and 0030 and 0037] used for low voltage stage protection. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to modify the third series switch unit and/or fourth series switch unit as taught by Lee with the two switches arranged in a back to back position as taught by Shim et al. in order to provide low voltage state protection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/29/22



/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836